NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              ABDIRIZAK KOSHIN MOHAMED, Appellant.

                             No. 1 CA-CR 20-0342
                              FILED 9-2-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2019-002879-001
               The Honorable Aryeh D. Schwartz, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Mark E. Dwyer
Counsel for Appellant
                          STATE v. MOHAMED
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge D. Steven Williams delivered the decision of the Court, in
which Judge Jennifer B. Campbell and Judge James B. Morse Jr. joined.


W I L L I A M S, Judge:

¶1             Defendant Abdirizak Mohamed appeals his conviction and
sentence for criminal damage. Mohamed’s counsel filed a brief per Anders
v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
advising us there are no meritorious grounds for reversal. Mohamed was
granted an opportunity to file a supplemental brief in propria persona but
did not do so. Our obligation is to review the entire record for reversible
error, State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999), viewing the
evidence in the light most favorable to sustaining the conviction and
resolving all reasonable inferences against Mohamed, see State v. Guerra, 161
Ariz. 289, 293 (1989). After reviewing the entire record, we affirm.

              FACTUAL1 AND PROCEDURAL HISTORY

¶2             In February 2018, C.O. was leaving his apartment complex
when he encountered Mohamed. Mohamed was walking down the
sidewalk and started to cross in front of C.O.’s vehicle where the driveway
and sidewalk connect. Mohamed claimed the vehicle came very close to
him and he believed it was going to hit him. The two exchanged words.
C.O. then backed up his vehicle and Mohamed threw a large rock causing
a dent to the back fender of the vehicle’s passenger side. Mohamed claimed
he threw the rock in self-defense after C.O. drove his car toward him at a
high speed. After Mohamed threw the rock, C.O. exited his vehicle and
confronted Mohamed. C.O. claimed Mohamed then threw a brick and other
rocks at him before walking away. Mohamed denies ever throwing
anything at C.O.




1“We view the facts in the light most favorable to sustaining the convictions
with all reasonable inferences resolved against the defendant.” State v.
Harm, 236 Ariz. 402, 404, ¶ 3 n.2 (App. 2015) (quoting State v. Valencia, 186
Ariz. 493, 495 (App. 1996)).


                                     2
                           STATE v. MOHAMED
                            Decision of the Court

¶3           C.O. called the police who later arrested Mohamed outside of
a nearby mosque. While being booked at the police station, Mohamed
became agitated and spat at an officer.

¶4            Mohamed was indicted on two counts of aggravated assault,
a Class 3 and a Class 5 felony, and criminal damage, a Class 5 felony. Before
trial, defense counsel moved for a competency evaluation pursuant to
Arizona Rule of Criminal Procedure 11. The trial court obliged. Following
an evaluation and subsequent competency hearing, Mohamed was found
competent to stand trial.

¶5           At trial, the court denied Mohamed’s motion for judgment of
acquittal under Rule 20 of the Arizona Rules of Criminal Procedure.

¶6            The jury acquitted Mohamed of both assault counts but found
him guilty of criminal damage. See A.R.S. § 13-1602. The court suspended
Mohamed’s sentence and instead placed him on three years of supervised
probation and ordered he pay $5,193 restitution. This timely appeal
followed. We have jurisdiction pursuant to A.R.S. §§ 12-120.21(A)(1),
13-4031, and -4033(A)(1).

                               DISCUSSION

¶7             A person commits criminal damage by “[r]ecklessly defacing
or damaging property of another person.” A.R.S. § 13-1602(A)(1). Here,
Mohamed admitted to causing damage by throwing a rock at C.O.’s vehicle
but claims he acted in self-defense. The jury was properly instructed on the
theory of self-defense, but still found Mohamed guilty of criminal damage.
See State v. King, 225 Ariz. 87, 90, ¶ 14 (2010) (noting “[a] defendant is
entitled to a self-defense instruction if the record contains the ‘slightest
evidence’ that he acted in self-defense” (quoting State v. Lujan, 136 Ariz. 102,
104 (1983))). The record contains sufficient evidence for a jury to determine
beyond a reasonable doubt that Mohamed was guilty of criminal damage.

¶8             All proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals,
Mohamed was represented by counsel at all stages of the proceedings and
was present at all critical stages, with the exception of his competency
proceeding, which he voluntarily waived his right to be present at. See State
v. Conner, 163 Ariz. 97, 104 (1990) (right to counsel at critical stages)
(citations omitted); State v. Bohn, 116 Ariz. 500, 503 (1977) (right to be
present at critical stages). The jury was properly comprised of eight jurors,
and the record shows no evidence of jury misconduct. See A.R.S. § 21-102;
Ariz. R. Crim. P. 18.1(a). The trial court properly instructed the jury of the


                                       3
                          STATE v. MOHAMED
                           Decision of the Court

elements of the charged offenses, the State’s burden of proof, and
Mohamed’s presumption of innocence. At sentencing, Mohamed was given
an opportunity to speak, and the court stated on the record the evidence,
materials, and factors it considered before placing Mohamed on probation.
See Ariz. R. Crim. P. 26.9, 26.10. Additionally, the length of the probation
term was within the statutory limits. See A.R.S. § 13-902(A)(4).

                               CONCLUSION

¶9          We have reviewed the entire record for reversible error and
find none; therefore, we affirm Mohamed’s conviction and term of
probation.

¶10            Defense counsel’s obligations pertaining to Mohamed’s
representation in this appeal have ended. Counsel need do no more than
inform Mohamed of the outcome of this appeal and his future options,
unless, upon review, counsel finds an issue appropriate for submission to
the Arizona Supreme Court by petition for review. State v. Shattuck, 140
Ariz. 582, 584–85 (1984). Mohamed has thirty days from the date of this
decision to proceed, if he wishes, with an in propria persona petition for
review to the Arizona Supreme Court. See Ariz. R. Crim. P. 31.21. Upon the
Court’s own motion, we also grant Mohamed thirty days from the date of
this decision to file an in propria persona motion for reconsideration.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                         4